DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Office Action Summary


Claims 1-10 are pending and allowed in the application.   

Terminal Disclaimer

The terminal disclaimer filed on 9 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,880,623 (US Patent Application 15/330,978) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

 Response to Amendment

The Examiner withdraws the double patenting rejections due to the terminal disclaimer.

Allowable Subject Matter

Claims 24-53 are pending and allowed in the application.  Please see the reasons for allowance below.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
	The instant application has incorporated the allowable subject matter as the parent case, application 15/330,978 (now US 10,880,623), and is therefore deemed allowable, further in view of the terminal disclaimer to the '623 patent received on 18 November 2020.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789. The examiner can normally be reached Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WU Rutao can be reached on 571 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S.S/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623